6 A.3d 1288 (2010)
Lillian FRAZIER, Petitioner,
v.
WORKERS' COMPENSATION APPEAL BOARD (BAYADA NURSES, INC.), Respondent.
No. 627 EAL 2009.
Supreme Court of Pennsylvania.
October 29, 2010.

ORDER
PER CURIAM.
AND NOW, this 29th day of October, 2010, the Petition for Allowance of Appeal is GRANTED. The issue, as stated by Petitioner, is:
Whether Section 23 of [Act 44, Act of July 2, 1993, P.L. 1990,] provides sovereign immunity from subrogation and/or reimbursement claims sought against an employee who has entered into a third[-]party settlement with a Commonwealth Party such as Southeastern Pennsylvania Transportation Authority ("SEPTA").
Additionally, we direct the parties to address the purposes and practical application of Section 23 under the Workers' Compensation Act.